Citation Nr: 0924688	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  07-40 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for fallen arches with 
sores on both feet.  

2.  Entitlement to service connection for the residuals of 
frostbite of the fingers of the right hand with poor 
circulation.  

3.  Entitlement to service connection for the residuals of 
frostbite of the fingers of the left hand with poor 
circulation.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a right foot ulcer.


REPRESENTATION

Veteran represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active military service from September 1942 
to October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Tiger Team Special Processing Unit at the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which then transferred jurisdiction of the case to the 
RO in New York, New York.  

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in December 2008.  A copy of 
the transcript of that hearing is of record.  

At the time of the December 2008 Travel Board hearing, the 
Veteran raised the issue of entitlement to an increased 
(compensable) rating for his service-connected deviated nasal 
septum.  This issue has not been developed for appellate 
consideration and is referred to the RO for appropriate 
action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

By a January 2004 rating action, the RO denied the Veteran's 
claims for entitlement to service connection for the 
residuals of frostbite of the fingers of the right hand with 
poor circulation, and the residuals of frostbite of the 
fingers of the left hand with poor circulation.  The Veteran 
filed a notice of disagreement (NOD) in May 2004.  The RO did 
not issue a Statement of the case.  Pursuant to the holding 
in Manlincon v. West, 12 Vet. App. 119 (1998), the 
aforementioned issues must be remanded.  This matter is 
addressed in the REMAND portion of this document below.  In 
addition, the issue of entitlement to compensation under 38 
U.S.C.A. § 1151 for a right foot ulcer is also addressed in 
the REMAND portion of the decision below.  The remand of 
these matters is to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's entrance examination showed that he had 
moderately depressed arches, with good function and no 
symptoms.  

2.  The service treatment records do not show that the 
veteran's fallen arches increased in severity or were 
chronically worsened during service; there is no competent 
post-service opinion that supports such a finding.

3.  There is no competent medical evidence of a nexus between 
any current sores on the Veteran's feet, to include a right 
foot ulcer, and service.  


CONCLUSIONS OF LAW

1.  Pre-existing fallen arches were not aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.306 (2008).  

2.  Sores on both feet, to include a right foot ulcer, were 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the Veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
February 2006 letter sent to the Veteran by the RO adequately 
apprised him of the information and evidence needed to 
substantiate the claim.  The RO thus complied with VCAA's 
notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the U.S. Court of Appeals for Veterans Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.   

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in February 2006 fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  That is, the Veteran received notice of the 
evidence needed to substantiate his claim, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 394, 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) 
(Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  In addition, a March 2006 letter informed him about 
how VA determines effective dates and disability ratings, as 
required by Dingess.      

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the Veteran prior to the March 
2007 RO decision that is the subject of this appeal in its 
February 2006 letter.  With respect to the Dingess 
requirements, the Veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
the claim, as well as the type of evidence necessary to 
establish a rating or effective date of an award (see letter 
from RO, dated in March 2006), and such notice was provided 
prior to the initial decision of the RO.  See Dingess, supra.  
Accordingly, the RO provided proper VCAA notice at the 
required time.

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claim by VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence, but the Veteran did not 
receive a VA examination for the purposes of deciding this 
claim, apparently because the RO did not deem such an opinion 
or examination to be "necessary" to render its decision on 
the claim.  See 38 U.S.C.A. § 5103A(d)(1); accord 38 C.F.R. § 
3.159(c)(4).  38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 
3.159(c)(4) require the Secretary to treat an examination or 
opinion as being necessary to make a decision on a claim if, 
taking into consideration all information and law or medical 
evidence (including statements of the veteran), there is 
"(1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim."  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. §. 3.159(c)(4); see Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 
(Fed. Cir. 2005) (discussing provisions of 38 U.S.C.A. § 
5103A(d)); Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1354-56 (2003) (discussing provisions 
of 38 C.F.R. § 3.159(c)(4) and upholding this section of the 
regulation as consistent with 38 U.S.C.A. § 5103A(d)).  An 
affirmative answer to these elements results in a necessary 
medical examination or opinion; a negative response to any 
one element means that the Secretary need not provide such an 
examination or solicit such an opinion.  See McLendon, supra, 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).   

In the instant case, the Veteran's July 1942 entrance 
examination showed that he had moderately depressed arches, 
with good function and no symptoms.  There is no competent 
medical evidence of record showing that the Veteran's pre-
existing fallen arches increased in severity during service.  
Upon the Veteran's separation examination, dated in October 
1945, his feet were clinically evaluated as "normal."  In 
addition, there is also no competent medical evidence of a 
nexus between any current sores on the Veteran's feet, to 
include a right foot ulcer, which are not apparent in the 
clinical record until many years post-service, and any 
incident of active duty.  In view of the foregoing, the Board 
finds that there is no duty to provide an examination or 
medical opinion with respect to the Veteran's claim for 
service connection for fallen arches with sores on feet.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, 
supra; Wells, supra.   

Based on the foregoing, it is the Board's determination that 
the VA fulfilled its VCAA duties to notify and to assist the 
Veteran, and thus, no additional assistance or notification 
was required.  The Veteran has suffered no prejudice that 
would warrant a remand, and his procedural rights have not 
been abridged.  See Bernard v. Brown, 4 Vet. App. 384.


II.  Factual Background

The Veteran's service treatment records are negative for any 
complaints or findings of sores on the Veteran's feet, to 
include a right foot ulcer.  The records show that in July 
1942, the Veteran underwent an enlistment examination.  At 
that time, the examiner noted that the Veteran had moderately 
depressed arches, with good function and no symptoms.  The 
remaining records are negative for any complaints or findings 
of fallen arches.  In October 1945, the Veteran underwent a 
separation examination.  At that time, his extremities 
(bones, joints, muscles, and feet) were clinically evaluated 
as "normal."    

VA Medical Center (VAMC) outpatient treatment records, dated 
from June 2001 to February 2006, show that in November 2005, 
the Veteran was evaluated for his diagnosed diabetes 
mellitus.  The examiner stated that the Veteran had 
intermittent problems with claudication.  He also had 
onychodystrophic toenails.  According to the examiner, the 
Veteran's orthotics crowded his feet and he had a groove 
dorsal distal 2nd toe right foot.  He was to have an 
adjustment done in prosthetics.  The physical examination 
showed that the Veteran had erythema of the toes, mycotic and 
dystrophic toenails.  X-rays showed degenerative arthritis.  
The assessment was of diabetes, onychodystrophic and mycotic 
toenails, and peripheral vascular disease.  In December 2005, 
the Veteran was diagnosed with a blood blister of the second 
toe of the left foot, and a callus/ulcer at the distal second 
toe of the right foot.  In January 2006, it was reported that 
the Veteran had a history of a right foot ulcer infected with 
MRSA (Methicillin-resistant Staphylococcus aureus).  In March 
2006, he was diagnosed with nonhealing ulcers of the right 
foot and underwent a debridement of the right foot, and a 
right femoral to above-knee popliteal artery bypass.       

In February 2006, the Veteran filed a claim of entitlement to 
service connection for fallen arches with sores on feet.  He 
stated that at the time of his enlistment into the military, 
he had fallen arches.  The Veteran maintained, in essence, 
that his pre-existing fallen arches were aggravated during 
service and caused him to develop problems with his feet 
after his discharge.  

In December 2008, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  At that 
time, he stated that he had experienced fallen arches all of 
his life.  He indicated that his pre-existing fallen arches 
worsened while he was in the military.  According to the 
Veteran, after his discharge, he developed sores on his feet.      

III.  Pertinent Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  
38 C.F.R. § 3.303; see also, e.g., Voerth v. West, 13 Vet. 
App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  For wartime service (as in this 
case) or peacetime service after December 31, 1946, clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.

The law further provides that, if a preexisting disorder is 
noted upon entry into service, the veteran cannot bring a 
claim for service incurrence for that disorder, but the 
veteran may bring a claim for service-connected aggravation 
of that disorder. Paulson v. Brown, 7 Vet. App. 466, 468 
(1995).  In that case, the provisions of 38 U.S.C.A § 1153 
and 38 C.F.R. § 3.306 apply.  Jensen v. Brown, 19 F.3d 1413, 
1417 (Fed. Cir. 1994).  If a presumption of aggravation under 
section 1153 arises, due to an increase in a disability in 
service, the burden shifts to the government to show a lack 
of aggravation by establishing by clear and unmistakable 
evidence "that the increase in disability is due to the 
natural progress of the disease."  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner v. Principi, 
370 F. 3d 1089, 1096 (Fed. Cir. 2004).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b); see also 
VAOPGCPREC 3-03 (July 16, 2003).

IV.  Analysis

Upon the July 1942 enlistment examination, the examiner noted 
that the Veteran had moderately depressed arches, with good 
function and no symptoms.  Thus, the question with respect to 
the Veteran's feet is whether pre-existing bilateral fallen 
arches were aggravated during service.  38 U.S.C.A. § 1153; 
Paulson, supra.

In this case, there is no competent medical evidence of 
record showing that the Veteran's pre-existing moderate 
fallen arches increased in severity during service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  With the exception of 
the finding of fallen arches at the time of the Veteran' July 
1942 enlistment examination, the remainder of his service 
treatment records are negative for any complaints, findings, 
or treatment for this bilateral foot disability.  In 
addition, at the time of the Veteran's October 1945 
separation examination, his feet were clinically evaluated as 
"normal."  Under such circumstances, the Veteran's pre-
existing fallen arches were obviously not aggravated during 
service.  There is no competent post-service evidence or 
opinion that supports a finding that the Veteran's pre-
existing moderate fallen arches were chronically worsened or 
aggravated during service.   

The Board also notes that the Veteran's service treatment 
records are negative for any complaints or findings of sores 
of his feet, to include a right foot ulcer.  The first 
evidence of any sores of the Veteran's feet is in 
approximately December 2005, which is more than 60 years 
after his discharge from the military.  In December 2005, the 
Veteran was diagnosed with a right foot ulcer and a blood 
blister of the second toe of the left foot.  With respect to 
negative evidence, the Court held that the fact that there 
was no record of any complaint, let alone treatment, 
involving the veteran's condition for many years could be 
decisive.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000), [it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints]; see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) ["negative evidence" could be considered 
in weighing the evidence].

The only evidence of record supporting the Veteran's claim is 
his own lay opinion that his pre-existing fallen arches were 
aggravated during service, and later caused him to develop 
sores on his feet.  However, the Veteran has not been shown 
to possess the training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation, and 
his opinion thus does not constitute competent medical 
evidence.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1998); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu, supra.  

To the extent that the Veteran is claiming that he has had 
chronic or recurrent sores on his feet, to include a right 
foot ulcer, since service, while he is competent to describe 
sores on his feet there is no medical evidence of such until 
decades post-service.  This lengthy period without treatment 
is evidence against a finding of continuity of 
symptomatology, and it weighs heavily against the claim.  
Maxson, supra.  Moreover, there is no competent medical 
evidence of record which links the Veteran's sores on his 
feet, to include a right foot ulcer, to his period of active 
military service.  (The Board notes that the Veteran's claim 
for compensation for an ulcer on his right foot under the 
provisions of 38 U.S.C.A. § 1151 is addressed in the remand 
below.)  

In light of the above, to include the absence of competent 
evidence of record showing that the Veteran's pre-existing 
fallen arches increased in severity during service, and that 
there is also no medical evidence or competent opinion of a 
nexus between any current sores on the Veteran's feet, to 
include a right foot ulcer, and service, the Board finds that 
the preponderance of the evidence is against the Veteran's 
claim for service connection for fallen arches with sores on 
both feet, to include a right foot ulcer.      

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant").


ORDER

Entitlement to service connection for fallen arches with 
sores on both feet, to include a right foot ulcer, is denied.  


REMAND

In this case, the Veteran contends that due to orthotics 
given to him by VA, he developed an ulcer on his right foot 
which did not heal and he ultimately had to undergo surgery.  
Specifically, in the December 2008 Travel Board hearing, the 
Veteran indicated that VA gave him shoes with arch supports 
that were too small.  According to the Veteran, he was given 
shoes that were size 10 and a half, and he wore shoes that 
were size 11 and a half.  He alleges that because the shoes 
were too small for his feet, he developed a right foot ulcer 
and had to undergo surgery because the ulcer did not heal.  
He seeks compensation under 38 U.S.C.A. § 1151 for his right 
foot ulcer.      

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability of a veteran in the same 
manner as if such additional disability was service- 
connected.  For purposes of this section, a disability is a 
qualifying additional disability if the disability was not 
the result of the veteran's willful misconduct and the 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause of the 
disability was: (A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 
2002).

By a March 2007 rating decision, the RO denied the Veteran's 
claim of entitlement to compensation under 38 U.S.C.A. § 1151 
for a right foot ulcer.  At that time, the RO concluded that 
the Veteran's non-healing ulcer was attributed to his 
diagnosed diabetes mellitus.  However, the RO did not discuss 
or refer to the evidence in favor of the Veteran's claim.  
This evidence includes VAMC outpatient treatment records, 
dated from June 2001 to February 2006, which show that in 
December 2005, the Veteran sought treatment for complaints of 
right foot pain, redness, and swelling.  He stated that he 
had been fitted with special shoes and arch supports a couple 
of weeks ago, but had to stop wearing them because his toes 
were hitting the top of the shoe.  (Emphasis added; the issue 
here is an ulcer on the dorsal aspect of the right foot.)  
Since that time, he had been wearing his own shoes without 
padding.  The physical examination of the Veteran's right 
foot showed 2+ dorsal edema with demarcated erythema 
extending to the base of the ankle.  There was a darkened one 
centimeter round area over the mid 2nd -3rd metatarsal.  Pedal 
pulse was 1+, and the foot was warm to the touch with 
positive pinprick sensation.  There was purple discoloration 
to the distal phalanx.  The pertinent impression was of 
questionable cellulitis secondary to ill-fitting shoes.  
Later in December 2005, the Veteran underwent a follow-up 
evaluation.  The assessment was of right foot swelling which 
most likely represented gout.  The examiner reported that the 
Veteran did not respond to a 7-day course of antibiotics.  
According to the examiner, it was possible that the Veteran's 
prosthetics exacerbated his problem.  

Other favorable evidence not apparently considered by the RO 
includes a VA medical statement from Dr. M.G., dated in April 
2006.  In the statement, Dr. G. indicated that for the past 
three to four months, the Veteran had been treated for 
ulcerations over the dorsal aspect of his right foot.  He 
also had a history of an above-the-knee femoral-popliteal 
bypass, which occurred in March 2006.  Dr. G. noted that the 
Veteran had healed without complications following this 
surgery.  According to this physician, the Veteran was placed 
in custom shoes with diabetic inner soles as a protective 
mechanism.  Dr. G. reported that the shoes created a pressure 
ulceration over the dorsal aspect of the Veteran's mid foot.  
[Emphasis added.]  That created a wound, which was treated 
with local wound therapy; however, the Veteran subsequently 
developed an extension of the ulcer along an apparent tendon 
sheath and a secondary ulceration appeared directly over the 
first metatarsal phalangeal joint in an area of apparently 
bony prominence which became infected with an enclosed area 
of purulence.  The Veteran underwent an incision and drainage 
of the area.  Dr. G. diagnosed the Veteran with the 
following: (1) chronic pressure ulcerations of the dorsal 
aspect of the right foot with direct extension osteomyelitis 
of the first metatarsal phalangeal joint, (2) necrotic 
extensor hallucis longus tendon with termination over the 
affected first metatarsal phalangeal joint, (3) osteomyelitis 
of the first metatarsophalangeal joint of the right foot, and 
(4) status post revascularation of the right foot.  
Therefore, in light of the above, the Board finds that a VA 
examination, as specified in greater detail below, should be 
performed.  See 38 C.F.R. § 3.159.           

The Board also notes that by a January 2004 rating action, 
the RO denied the Veteran's claims for entitlement to service 
connection for the residuals of frostbite of the fingers of 
the right hand with poor circulation, and the residuals of 
frostbite of the fingers of the left hand with poor 
circulation.  The Veteran filed an NOD in May 2004.  The RO 
has not yet issued a statement of the case (SOC) with respect 
to the aforementioned service connection issues.  Under these 
circumstances, the Board must remand these issues so that the 
RO can provide the Veteran an SOC, and afford him an 
opportunity to perfect an appeal thereafter by filing a 
timely substantive appeal.  Manlincon, 12 Vet. App. at 238.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO/AMC should issue an SOC to the 
Veteran that addresses the issues of 
entitlement to service connection for the 
residuals of frostbite of the fingers of 
the right hand with poor circulation, and 
the residuals of frostbite of the fingers 
of the left hand with poor circulation.  
The Veteran should also be informed of the 
requirements to perfect his appeal with 
respect to these issues.  If, and only if, 
the Veteran perfects an appeal by the 
submission of a timely substantive appeal, 
these issues should be returned to the 
Board for appellate review.  38 C.F.R. §§ 
20.202, 20.302 (2008).

2.  The Veteran must be afforded a VA 
examination in order to determine the 
nature and etiology of any ulcer of the 
right foot that is present.  The claims 
folder should be provided to the examiner 
for use in the study of this case and 
his/her report should indicate whether the 
claims folder was in fact made available 
and reviewed.  The examiner should 
specifically review the April 2006 VA 
statement from Dr. M.G.  Such examination 
should include a detailed review of the 
Veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation and any and all diagnostic 
testing deemed necessary.    

The examiner is to be asked to furnish a 
medical opinion and supporting rationale 
as to the following questions:

a.  Is it is at least as likely as not 
(50 percent or greater probability) 
that the Veteran developed an ulcer on 
his right foot due to ill-fitting shoes 
with orthotics given to him by VA, and 
whether the Veteran currently has  a 
right foot ulcer or any complications 
from same?  

b.  If the examiner concludes that the 
Veteran has additional disability(ies), 
to specifically include a current right 
foot ulcer or complications from same, 
the examiner must provide an opinion as 
to whether it is at least as likely as 
not that the proximate cause of the 
additional disability(ies) was (A) 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part 
of VA in providing ill-fitted shoes, or 
(B) an event not reasonably 
foreseeable.  A complete rationale for 
all opinions must be provided.    

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of the medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

3.  After completion of the above and any 
other development deemed necessary, the 
RO/AMC should review the record and re-
adjudicate the claim for entitlement to 
compensation under 38 U.S.C.A. § 1151 for 
a right foot ulcer or complications of 
same.  If such action does not grant the 
benefit claimed, provide the Veteran and 
his representative a supplemental 
statement 
of the case and an appropriate period of 
time should be allowed for response.  
Thereafter, the case should be returned to 
this Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


